Citation Nr: 0215077	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  OO-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right ankle 
disability.  

3.  Entitlement to service connection for a disability of the 
lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1969 to 
February 1972.  

By rating action in March 1996, the RO denied service 
connection for a right ankle and right knee disability.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the RO which 
denied service connection for right knee, right ankle, and 
lumbosacral spine disabilities on the basis that the claims 
were not well grounded.  The RO subsequently readjudicated 
and denied the claims on a de novo basis.  (See supplemental 
statement of the case dated in August 2001).  

Regarding the claims of service connection for right ankle 
and right knee disabilities, while the RO adjudicated these 
issues on a de novo basis, the claims can only be reopened 
upon submission of new and material evidence.  The veteran 
was not prejudiced by the RO's action in that a de novo 
review is a lower threshold in establishing a claim of 
service connection.  However, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F. 3rd 1366 (Fed. Cir. 2001); Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd. 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issues have been restated on the first page 
of this decision to reflect the appropriate adjudicatory 
issues on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for a right knee and right ankle 
disability was finally denied by an unappealed rating 
decision by the RO in March 1996.  

3.  The additional evidence received since the March 1996 
rating decision is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims for a right knee and right ankle 
disability.  

4.  A right knee, right ankle disability, or a disability of 
the lumbosacral spine, including arthritis, was not present 
in service or until many years after service.  


CONCLUSIONS OF LAW

1.  The March 1996 RO decision which denied service 
connection for a right knee and right ankle disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claims of service connection for a right knee and right 
ankle disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5108, 5126 (West 1991 & Supp. 2002); C.F.R. 
§§ 3.104(a), 3.156(a) (2001), 20.1105 (2002).  

3.  A right knee disability was not incurred in or aggravated 
by service and arthritis was not manifested to a compensable 
degree within one year postservice.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5100, 5102, 5103, 5103A, 5106, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 (2001).  

4.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303 (2001).  

5.  A disability of the lumbosacral spine was not incurred in 
or aggravated by service and arthritis of the lumbosacral 
spine was not manifested to a compensable degree within one 
year postservice.  38 U.S.C.A. §§ 1101, 1110,1112, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the present 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As well, changes to the Code of Federal Regulations 
were made in response to the VCAA, as made effective November 
9, 2000, except that the changes to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  As the veteran's claims based on new and material 
evidence were filed prior to august 29, 2001, the old version 
of 3.156 defining new and material evidence will be applied 
to the facts of this case.

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on the claim on appeal have been accomplished.  See 
Quartuccio v. Principi, 16 Vet App 183 (2002).  Upon careful 
review of the claims folder, the Board finds that all 
required notice and development action specified in this new 
statute and implementing regulations have been complied with.  
The veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  By letter dated March 2002, he was informed 
whose responsibility it was to obtain needed records.  He was 
also offered an opportunity to give testimony at a personal 
hearing and was also afforded a VA examination.  All 
pertinent records from VA and all private medical records 
from sources identified by the veteran have been obtained and 
associated with the claims file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to his claims of 
service connection.  

New & Material

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.104 (2001), § 20.1103 (2002).  

As noted above, service connection for a right knee and right 
ankle disability was denied by the RO in March 1996.  Because 
the present appeal does not arise from an original claim, but 
rather from an attempt to reopen a claim which was denied 
previously, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C. A. § 5108.  Section 7105(c), Title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
sections 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).  

The evidence of record at the time of the final rating 
decision in March 1996 included the veteran's service medical 
records, private medical reports from 1991 to 1992, reports 
of VA examinations conducted in July 1992, March 1993, and 
October 1995, and VA outpatient records from 1992 to 1996.  
The service medical records show no complaints, findings, or 
diagnosis referable to any right knee or right ankle problems 
during service.  The veteran's separation examination in 
February 1972 showed his lower extremities, spine and other 
musculoskeletal systems were normal.  The veteran denied any 
recurrent back pain, arthritis or bone, joint or other 
deformity.

The private medical from December 1991 to May 1992 do not 
show any complaints, abnormalities, or diagnosis referable to 
any right knee or right ankle problems.  

The July 1992 VA examination report showed that the veteran 
reported that he fractured his right ankle and foot in a 
parachute jump while a member of an Airborne unit in service 
in 1971.  On examination, there was some swelling and 
tenderness in the right ankle with decreased range of motion.  
X-ray studies showed very severe calcification of 
interosseous membrane and some soft tissue swelling.  The 
bony structures were otherwise intact and ankle mortise was 
maintained.  The diagnoses included previous right ankle 
fracture with residual swelling and complaints of pain with 
increased activity.  There were no complaints, clinical or 
diagnostic findings, or diagnosis referable to any right knee 
disability.  

The March 1993 VA examination pertained to evaluation of an 
intestinal disorder and did not include any findings or 
diagnosis referable to any right knee or right ankle 
disability.  

VA outpatient records beginning in June 1993 show that the 
veteran was seen for generalized joint pain and stiffness for 
the past 3 to 4 weeks.  The examiner indicated that the 
veteran's symptoms "sounded like" degenerative joint 
disease.  In October 1993, the veteran reported that he 
fractured his ankle in service and that he had swelling in 
his right foot/ankle for the past month.  The assessment was 
right ankle arthritis.  In July 1994, the veteran reported 
chronic multiple joint pain in his wrists, elbows, shoulders, 
knees, ankles, hips, and lower back for the past year and a 
half.  The diagnosis was diffuse arthralgia of unknown 
etiology.  An outpatient record in July 1995 showed that the 
veteran reported that he fractured his right ankle in a 
parachute jump in 1969.  The assessment was chronic traumatic 
arthritis of the right ankle.  In January 1996, the veteran 
was seen, in part, for right knee problems and said that he 
injured the knee when he fell on ice a few days earlier.  

The October 1995 VA examination report showed a history of 
right foot fracture during a parachute training accident in 
service.  X-ray studies of the right ankle showed some 
hypertrophic changes about the ankle joint.  The diagnoses 
included right foot pain with residuals from a fracture of 
the foot, and peripheral polyneuropathy, of unknown etiology.  

Based on the above, the RO, in March 1996, denied service 
connection for a right knee and right ankle disability on the 
basis that there was no evidence of treatment, injury, or 
diagnosis of a right knee or right ankle disability during 
service or until many years thereafter.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

The recently submitted evidence includes a private medical 
opinion that relates the veteran's current right knee and 
right ankle problems to service.  H. A. McAninch, Jr., DPM, 
reported in a letter received in January 1999 that he 
examined the veteran the previous month for complaints of 
pain in the right foot, right ankle, right knee and low back.  
The veteran related that in 1972, he sustained multiple 
fractures to the foot and the knee cap.  The examiner noted 
as follows:  "I feel that this has all stemmed from his 
original injuries in 1972."  This evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  In other words, the evidence 
is new and material.  38 C.F.R. § 3.156.  Inasmuch as the 
Board finds that the medical opinion is new and material, 
there is no need to discuss whether the other evidence is 
likewise new and material as the claim will be reopened 
solely on the basis of this evidence.  

Having determined that the veteran's claims are reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  As 
the RO has already considered the underlying issue, the 
veteran will not be prejudiced by the Board proceeding to 
review the issues on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  This, however, is subject to the VA 
having met its duty to notify and assist under 38 U.S.C.A. 
§ 5107(a).  

In this regard, the veteran was notified of VA's duty to 
assist him in obtaining evidence, of what evidence was 
required to sustain his claim, whom should obtain the 
evidence, and what evidence has already been obtained.  At a 
Decision Review Officer Conference in December 2000, the 
veteran was advised that the current evidence of record did 
not show a chronic disability relating to a service injury.  
The veteran indicated that he would attempt to obtain private 
medical reports showing treatment shortly after his discharge 
from service.  However, the veteran did not submit any 
additional evidence.  Upon review of the evidentiary record, 
the Board finds no indication that there are any additional 
relevant medical records available that are not on file.  
Additionally, the veteran underwent a VA examination in May 
1999 for the specific purpose of addressing the contended 
causal relationship.  Accordingly, it is determined that VA's 
duty to assist and notify the veteran has been completed and 
that he will not be prejudiced by the Board proceeding with 
the adjudication of this case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  The veteran may also establish 
service connection by a showing of continuity of 
symptomatology following the inservice disease or injury.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Analysis

While the record shows that the veteran had foot complaints 
in service and was treated for a fracture of the 2nd, 3rd, and 
4th metatarsals incurred during advanced infantry training, 
there were no complaints, findings or diagnosis pertaining to 
the veteran's right knee, right ankle, or lumbosacral spine.  
While the veteran reports that the injuries to his right 
ankle, right knee and lumbosacral spine occurred during 
parachute training, the record does not support this 
contention.  In particular, the veteran's DD 214 form and his 
personnel records do not reveal that the veteran received any 
type of airborne training.  In addition, his military 
specialty was vehicle mechanic.

The first evidence of any treatment for back problems was in 
May 1992, many years after the veteran's discharge from 
service.  At that time, the veteran reported that he lifted a 
lawnmower over the weekend and that he had back pain 
radiating down into his groin.  X-ray studies of his 
lumbosacral spine were normal.  The lumbar vertebrae were 
normal, the pedicles and neural arches were intact, and the 
intervertebral disc spaces were well maintained.  The 
alignment of the vertebrae and the curvature of the spine 
were also normal.  The assessment was lumbosacral strain.  
The veteran made no mention of any back problems when 
examined by VA in July 1992.  Again, the Board finds this to 
be significant in that the veteran described sustaining 
injuries to his right knee and right ankle in a parachute 
training accident in service, but he made no mention of any 
injury to his lumbosacral spine.  

The only evidence favoring the claims of service connection 
for a right knee and a right ankle disability, and a 
disability of the lumbosacral spine is the medical opinion 
from a private podiatrist, H. A. McAnich, Jr.  It is evident 
that Dr. McAnich's opinion was based entirely on a self-
described history as provided by the veteran.  First, Dr. 
McAnich did not treat the veteran until many years 
postservice; Second, the veteran's service personnel records 
do not show that he received any parachute training or that 
he was ever in an airborne unit.  Third, the service medical 
records do not show any treatment for an injury to his right 
ankle, right knee, and lumbosacral spine in service or any 
diagnosis of a disability referable to his right knee, right 
ankle or lumbosacral spine.  Dr. McAnich did not offer any 
discussion or provide any rationale for his opinion.  A 
medical opinion that is based on the veteran's reported 
history is of no probative value.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Accordingly the appeal is denied.  


ORDER

Inasmuch as new and material evidence has been submitted, the 
claim of service connection for a right knee and right ankle 
disability is reopened.  To this extent the appeal is 
allowed.  

Service connection for a right knee and right ankle 
disability is denied.  

Service connection for a lumbosacral spine disability is 
denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

